Citation Nr: 1035475	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation for tinnitus under 38 U.S.C.A. 
§ 1151, based on Department of Veterans Affairs (VA) treatment in 
December 2001.

2.  Entitlement to compensation for hearing loss under 
38 U.S.C.A. § 1151, based on VA treatment in December 2001.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine 
Corps from July 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by VA's Portland, 
Oregon, Regional Office, which denied entitlement to the benefits 
sought.

The Veteran testified at an April 2005 hearing held at the RO 
before the undersigned Veterans Law Judge; a transcript of the 
hearing is associated with the claims file.

This matter has been before the Board on two prior occasions.  In 
November 2005, the Board denied entitlement to the benefits 
sought; the Veteran appealed the decision to the United States 
Court of Appeals or Veterans Claims (Court), which in August 2007 
vacated and remanded the Board's decision based on a Joint 
Motion.  In March 2008, the Board, in compliance with the Court's 
directives, remanded the claims to the RO for further 
development.

The case returned to the Board in February 2009.  The Board again 
denied entitlement to the benefits sought, and the Veteran again 
appealed that denial to the Court.  In March 2010, the Court, 
based on a Joint Motion, vacated the Board's decision and 
remanded the claims for further development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The November 2005 Board denial was based on a VA medical opinion 
dated in June 2003; the Court found in its August 2007 Joint 
Motion Remand (JMR) that this opinion was not adequate for 
adjudication purposes, as it was "based on a faulty 
understanding of the evidence."  (August 2007 JMR, p. 6).  The 
examiner had incorrectly noted the timeline of treatment.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
Board therefore remanded the claims to the Appeals Management 
Center (AMC) in Washington, DC, in March 2008 for provision of an 
adequate examination and qualified medical opinion.  

On July 3, 2008, the Veteran was seen by a physician for an Ear 
Disease examination.  He stated that he was unable to render the 
opinion requested without resorting to speculation.  The claims 
file was not available for review, and the examiner noted that 
the Veteran's account of events differed from the timeline the 
doctor had been informed was reflected in the claims file.  He 
was not able to determine which account was correct.

The Veteran was then seen by an audiologist on July 17, 2008, who 
described the current status of the disabilities, and stated that 
he was not qualified to offer a medical opinion on causation.  A 
medical doctor was required for that.  The audiologist was able 
to review the claims file.

To correct the deficiency in the examinations, the AMC requested 
that the July 3 examiner review the claims file, which was being 
sent for review, and revisit his opinion.  In August 2008, the 
examiner indicated that a hard copy of his results was being 
provided to the RO.  Subsequent documents, however, are copies of 
the Audiology examination, with highlighted notations that the 
claims file had been reviewed.  It appears the AMC determined the 
highlighted copy of the Audiology examination was the addendum to 
the Ear Disease examination, and the examiner has elected to not 
alter his opinion.  There is no indication what, if any, hard 
copy addendum was actually submitted.

The AMC, and subsequently the Board, in continuing to deny the 
claims, made findings of fact regarding the timeline of events 
and then interpreted comments of the July 3, 2008, VA examiner in 
determining his opinion on causation and the standard of care.  
Unfortunately, this deprived the Veteran of the full benefit of 
his remand and examination.  No fully informed medical opinion 
was obtained; this was the aim of the Court and Board remands.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As the Court pointed out in the March 2010 JMR, further 
remand is required to fully comply with the terms of the March 
2008 remand order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Ear 
Disease examination with a medical doctor.  
The claims file must be reviewed in 
conjunction with the examination.  The 
examiner must clearly indicate that such 
review has been accomplished.

The examiner should state whether December 
2001 VA treatment caused additional hearing 
loss and/or tinnitus disability.  If the 
treatment did cause additional disability, 
the examiner should opine as to whether such 
is at least as likely as not the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing 
care.  A complete rationale for all opinions 
expressed must be provided

The examiner must consider and discuss that 
VA records show the Veteran first sought 
medical care several days prior to December 
18, 2001, but was not seen by a physician 
until December 18, 2001, and that the Veteran 
has testified that he began taking 
antibiotics prior to the morning of December 
19, 2001.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If either of the benefits sought 
remain denied, issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



